The offered evidence was properly excluded. The authority of towns to offer a reward for the apprehension of criminals being derived from the statute (Gale v. So. Berwick, 51 Me. 174, Hawk v. Marion County,48 Iowa 472, Hanger v. Des Moines, 52 Iowa 193, Patton v. Stephens, 14 Bush. 324), it is necessarily a condition precedent to the maintenance of an action for such reward that it comes within the statute.
The statute applicable to this case provides that "The mayor and city councils of any city, and the selectmen of any town, are authorized, whenever in their opinion the public good requires it, to offer and pay from the, treasury of such city or town a suitable reward, not exceeding $300 in any one case, to any person who shall, in consequence of such offer, apprehend any person or persons charged with having committed any capital or other high crime." G. S., c. 245, s. 1. It follows that there can be no recovery in any case beyond the sum of $300, and that there can be no recovery whatever by the plaintiff, for the reason that his alleged services were rendered before the reward was offered, and not after, as the statute expressly requires. Having done nothing in *Page 360 
consequence of the offer, his case does not come within the statute in any respect, and it is useless to multiply words in support of this conclusion.
This view being decisive, it is unnecessary to consider other grounds of defence suggested by the facts. See, however, Stamper v. Temple, 6 Humph. 113; Burke v. Wells, 50 Cal. 218; Fitch v. Snedaker, 38 N.Y. 248; Howland v. Lounds, 51 N.Y. 604. The exceptions are overruled.
Judgment for the defendants.
STANLEY, J., did not sit: the others concurred.